DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 27, 35, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least one carrier or polymer layer comprising the at least one halogenated material is a first layer and the at least one other carrier or polymer layer comprising the at least one synergist is a second layer, wherein the first layer is a top layer and the second layer is disposed beneath the top layer" in lines 1-6.  However, claim 1 from which claim 18 depends upon already recites “the at least one carrier or polymer layer comprising the at least one halogenated material is a top layer and the at least one other carrier or polymer layer comprising the at least one synergist is a layer disposed beneath the top layer”, such that it is unclear if the limitation is further limited by the claim. For the purpose of examination, the interpretation of the limitation is that it does not further limit the claimed subject matter in claim 1 and is redundant. Appropriate correction is requested.
Claim 27 recites “the other carrier or polymer layer(s) of the multilayer coating” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim as no particular carrier or polymer layer of the multilayer coating has been defined as “the other carrier or polymer layer(s)” as recited. Claim 1 from which claim 27 depends upon has recited “at least one carrier or polymer layer” and “at least one other carrier or polymer layer” but did not recite an “other carrier or polymer layer(s) of the multilayer coating”. It is unclear if the limitation is intended to reference “at least one other carrier or polymer layer” previously recited in claim 1. For the purpose of examination, the limitation has been interpreted to be directed to “at least one other carrier or polymer layer” as recited in claim 1. Clarification is requested.
Claim 38 recites “optionally, the multilayer coating further comprising one or more additional polymer layers provided intermediate to the first layer and the second layer to attach the first layer to the second layer, and the multilayer coating further comprising one or more additional polymer layers provided intermediate to the second layer and the substrate to attach the second layer to the substrate, wherein the one or more additional polymer layers provided intermediate to the second layer and the substrate inhibit or prevent degradation or corrosion of the substrate by the synergist” in the last two clauses. It is unclear if “the multilayer coating further comprising one or more additional polymer layers provided intermediate to the second layer and the substrate to attach the second layer to the substrate, wherein the one or more additional polymer layers provided intermediate to the second layer and the substrate inhibit or prevent degradation or corrosion of the substrate by the synergist” is required by the claim as the previous clause had stated it was optional. For the purpose of examination, the limitation has been interpreted to be optional as presented previously. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-9, 14, 18, 27, 31, 35, 38-40, 43, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi et al. (US 2012/0305079) in view of Shimada et al. (US 2013/0161064) and Yates et al. (US 3,766,065).
Regarding claim 1, Oizumi discloses a multilayer coating (weather resistant layer 11 and encapsulation layer 12; see Figure 1) for a substrate (power generation element 13) having flame retardant capability (it is disclosed the encapsulation layer 12 comprises flame retardant material; [0067]), the multilayer coating comprising two or more carrier or polymer layers (as set forth above), 
wherein at least one carrier or polymer layer of the two or more carrier or polymer layers comprises at least one halogenated material (the weather resistant layer 11 can be selected from ETFE, PVF, and ETFE; [0075]) and at least one other carrier or polymer layer of the two or more carrier or polymer layers (encapsulation layer 12) comprises at least one synergist (it is disclosed flame-retardant material is added to encapsulation layer 12; [0067]), 
wherein the at least one carrier or polymer layer comprising the at least one halogenated material is a top layer and the at least one other carrier or polymer layer comprising the at least one synergist is a layer disposed beneath the top layer (see Figure 1), 
wherein the multilayer coating has a thickness of at least 25 microns (it is disclosed the encapsulation layer is at least 30 microns thick; [0010]), and
wherein the multilayer coating further comprises one or more additional polymer layer that inhibits or prevents degradation or corrosion of the substrate by the synergist provided intermediate to the at least one other carrier or polymer layer and the substrate (the encapsulation layer 12 can have multiple layers ([0068]) and the additional layers between the at least one other carrier or polymer layer and the substrate would inhibit degradation or corrosion of the substrate by the synergist by providing a physical barrier between the two).

While Oizumi does not expressly disclose the coating transmits at least about 60% of incident radiation in the wavelength range from about 400 to 900nm or 400 to 700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of Oizumi is substantially the same as the multilayer coating recited in claim 1, it will, inherently, display the recited property of transmitting at least about 60% of incident radiation in the wavelength range of about 400-900nm or 400-700nm.

While Oizumi discloses the flame retardant material can be an inorganic flame retardant material such as antimony compounds ([0067]), Oizumi does not expressly disclose the synergist is in the form of particles, wherein the particles have an average particle size from about 1 to 300 nm.
Shimada discloses it is well known in the art before the effective filing date of the claimed invention to use antimony trioxide as a flame retardant, where antimony trioxide is produced as a mineral having an average particle size of preferably 1 micron or less for a desired interface strength between the antimony trioxide and the polymer it is distributed within ([0045]).
Yates discloses it is well known in the art before the effective filing date of the claimed invention to use antimony oxide having an average particle diameter in the range of 2 to 50 millimicrons (also known as nanometers) as a flame retardant dispersion (C1/L11-15) in a size that provides a stable dispersion of the particles and is below the light scattering size (C2/L22-L40).
As Oizumi is not limited to any specific examples of the average particle size for the synergist made of an inorganic material such as antimony oxide as a flame-retardant agent and as antimony oxide flame retardants in the form of particles having an average particle size less than 1 micron such as in the range of 2 to 50 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Shimada and Yates above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable average particle size for the antimony oxide flame retardant, including an average particle size less than 1 micron such as in the range of 2 to 50 nm in the device of Oizumi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the selection would allow for a homogenous dispersion of the flame retardant within the polymer for maximum effectiveness of the flame retardant, as set forth above.
Regarding claim 2, modified Oizumi discloses all the claim limitations as set forth above and further discloses the at least one carrier or polymer layer comprising the at least one halogenated material has a higher melting point than the at least one other carrier or polymer layer comprising the at least one synergist (melting point of ETFE is 490 oF whereas melting point of EVA is 130 to 200 oF; see info from Makeitfrom.com).
Regarding claim 4, modified Oizumi discloses all the claim limitations as set forth above, and further discloses the substrate is a photovoltaic module or cell, and wherein the multilayer coating is adhered to a photo-receptive side of the photovoltaic module or cell (abstract; see Figure 1).
Regarding claims 5 and 6, modified Oizumi discloses all the claim limitations as set forth above and further discloses the halogenated material is a halogenated polymer and the halogenated polymer comprises a fluoropolymer or a chlorofluoropolymer, or a combination thereof (as set forth above).
Regarding claim 7, modified Oizumi discloses all the claim limitations as set forth above and further discloses the synergist is inorganic (as set forth above).
Regarding claims 8-9, modified Oizumi discloses all the claim limitations as set forth above and further discloses the synergist comprises an antimony compound such as an oxide of antimony (as set forth above).
Regarding claim 14, modified Oizumi discloses all the claim limitations as set forth above and further discloses the at least one halogenated material comprises a halogenated polymer (it is disclosed above the at least one halogenated material can be selected from ETFE and PVF),
	wherein the at least one carrier or polymer layer comprising the at least one halogenated material is devoid of an antimony compound or oxide of antimony (Oizumi has only disclosed the encapsulation layer to include antimony oxide, as set forth above),
	wherein the at least one carrier or polymer layer comprising the at least one halogenated material is of a layer thickness substantially less than a layer thickness of the at least one other carrier or polymer layer (it is disclosed the ETFE film can be 100 microns thick and the EVA film to be 300 microns thick; [0099]), and 
wherein the at least one synergist comprises an antimony compound or oxide of antimony (as set forth above).
Regarding claim 18, modified Oizumi discloses all the claim limitations as set forth above and further discloses the at least one carrier or polymer layer comprising the at least one halogenated material is a first layer and the at least one other carrier or polymer layer comprising the at least one synergist is a second layer (as set forth above), 
wherein the first layer is a top layer and the second layer is disposed beneath the top layer (see Figure 1), and
wherein the first layer has a higher melting point than the second layer (as set forth in claim 2).
Regarding claim 27, modified Oizumi discloses all the claim limitations as set forth above and further discloses one of the carrier or polymer layers is a bottom layer provided to attach the other carrier or polymer layer(s) of the multilayer coating to the substrate (it is disclosed encapsulation layer 12 can have a stack of tow or more different material layers ([0068]), such that at least one layer can be provided between the other carrier or polymer layer and the substrate).
While the reference does not expressly disclose the wherein the multilayer coating has a class A, B, or C flame retardance rating as determined according to UL 790-2008, it is noted that as the multilayer coating of modified Oizumi is substantially the same as the multilayer coating recited in claim 27, as set forth above in claim 1, it will, inherently, display the recited property of having a class A, B, or C flame retardance rating as determined according to UL 790-2008 as long as it possess some degree of flame retardance.
Regarding claim 31, modified Oizumi discloses all the claim limitations as set forth above and further discloses the multilayer coating is laminated to or upon the substrate ([0009]; see Figure 1).
Regarding claim 35, modified Oizumi discloses all the claim limitations as set forth above and further discloses one or more additional polymer layers are provided intermediate to the first layer and the second layer to attach the first layer to the second layer (it is disclosed the encapsulation layer and the weather resistant layer can both be multiple layers ([0068] and [0076]), where the additional layers would be intermediate to the first and second layers); 
and/or wherein one or more additional polymer layers are provided intermediate to the second layer and the substrate to attach the second layer to the substrate.
Regarding claim 38, modified Oizumi discloses all the claim limitations as set forth above and further discloses wherein the first layer comprises a first polymer top layer comprising the at least one halogenated material (as set forth above), 
wherein the second layer comprises a second polymer synergist layer comprising the at least one synergist (as set forth above).
Regarding claim 39, Oizumi discloses a substrate (power generation element 13) coated with a multilayer coating (weather resistant layer 11 and encapsulation layer 12; see Figure 1) having flame retardant capability (it is disclosed the encapsulation layer 12 comprises flame retardant material; [0067]), the multilayer coating comprising two or more carrier or polymer layers (as set forth above), 
wherein at least one carrier or polymer layer of the two or more carrier or polymer layers comprises at least one halogenated material (the weather resistant layer 11 can be selected from ETFE, PVF, and ETFE; [0075]) and at least one other carrier or polymer layer of the two or more carrier or polymer layers (encapsulation layer 12) comprises at least one synergist (it is disclosed flame-retardant material is added to encapsulation layer 12; [0067]), 
wherein the at least one carrier or polymer layer comprising the at least one halogenated material is a top layer and the at least one other carrier or polymer layer comprising the at least one synergist is a layer disposed beneath the top layer (see Figure 1), 

wherein the multilayer coating has a thickness of at least 25 microns (it is disclosed the encapsulation layer is at least 30 microns thick; [0010]), and
wherein the multilayer coating further comprises one or more additional polymer layer that inhibits or prevents degradation or corrosion of the substrate by the synergist provided intermediate to the at least one other carrier or polymer layer and the substrate (the encapsulation layer 12 can have multiple layers ([0068]) and the additional layers between the at least one other carrier or polymer layer and the substrate would inhibit degradation or corrosion of the substrate by the synergist by providing a physical barrier between the two).
While Oizumi does not expressly disclose the coating transmits at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of Oizumi is substantially the same as the multilayer coating recited in claim 39, it will, inherently, display the recited property of transmitting at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm.

While Oizumi discloses the flame retardant material can be an inorganic flame retardant material such as antimony compounds ([0067]), Oizumi does not expressly disclose the synergist is in the form of particles, wherein the particles have an average particle size from about 1 to 300 nm.
Shimada discloses it is well known in the art before the effective filing date of the claimed invention to use antimony trioxide as a flame retardant, where antimony trioxide is produced as a mineral having an average particle size of preferably 1 micron or less for a desired interface strength between the antimony trioxide and the polymer it is distributed within ([0045]).
Yates discloses it is well known in the art before the effective filing date of the claimed invention to use antimony oxide having an average particle diameter in the range of 2 to 50 millimicrons (also known as nanometers) as a flame retardant dispersion (C1/L11-15) in a size that provides a stable dispersion of the particles and is below the light scattering size (C2/L22-L40).
As Oizumi is not limited to any specific examples of the average particle size for the synergist made of an inorganic material such as antimony oxide as a flame-retardant agent and as antimony oxide flame retardants in the form of particles having an average particle size less than 1 micron such as in the range of 2 to 50 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Shimada and Yates above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable average particle size for the antimony oxide flame retardant, including an average particle size less than 1 micron such as in the range of 2 to 50 nm in the device of Oizumi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the selection would allow for a homogenous dispersion of the flame retardant within the polymer for maximum effectiveness of the flame retardant, as set forth above.
Regarding claim 40, modified Oizumi discloses all the claim limitations as set forth above, and further discloses the substrate is a photovoltaic module or cell, optionally wherein the coating is adhered to a photo-receptive side or surface of the photovoltaic module or cell (abstract; see Figure 1).
Regarding claim 43, Oizumi discloses a method of manufacturing a coating (weather resistant layer 11 and encapsulation layer 12; see Figure 1) for a substrate (power generation element 13) having flame retardant capability (it is disclosed the encapsulation layer 12 comprises flame retardant material; [0067]), the method comprising the steps of:
providing at least one polymer (encapsulation layer 12) with at least one synergist (it is disclosed flame-retardant material is added to encapsulation layer 12; [0067]), 
providing at least one other polymer (weather resistant layer 11) comprising at least one halogenated material (it is disclosed the weather resistant layer 11 can be selected from ETFE, PVF, and ETFE; [0075]), and 
joining, laying upon each other or otherwise laminating together the at least one polymer and the at least one other polymer as separate layers of the coating ([0099]); 
wherein the at least one carrier or polymer layer comprising the at least one halogenated material is a top layer and the at least one other carrier or polymer layer comprising the at least one synergist is a layer disposed beneath the top layer (see Figure 1), 
wherein the coating has a thickness of at least 25 microns (it is disclosed the encapsulation layer is at least 30 microns thick; [0010]), 
wherein the multilayer coating further comprises one or more additional polymer layer that inhibits or prevents degradation or corrosion of the substrate by the synergist provided intermediate to the at least one other carrier or polymer layer and the substrate (the encapsulation layer 12 can have multiple layers ([0068]) and the additional layers between the at least one other carrier or polymer layer and the substrate would inhibit degradation or corrosion of the substrate by the synergist by providing a physical barrier between the two).

While Oizumi does not expressly disclose the coating transmits at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of Oizumi is substantially the same as the multilayer coating recited in claim 43, it will, inherently, display the recited property of transmitting at least about 60% of incident radiation in the wavelength range from about 400-900nm or 400-700nm.

While Oizumi discloses the flame retardant material can be an inorganic flame retardant material such as antimony compounds ([0067]), Oizumi does not expressly disclose the at least one synergist is substantially uniformly dispersed within the at least one polymer, the synergist is in the form of particles, wherein the particles have an average particle size from about 1 to 300 nm.
Shimada discloses it is well known in the art before the effective filing date of the claimed invention to use antimony trioxide as a flame retardant, where antimony trioxide is produced as a mineral having an average particle size of preferably 1 micron or less for a desired interface strength between the antimony trioxide and the polymer it is distributed within ([0045]).
Yates discloses it is well known in the art before the effective filing date of the claimed invention to use antimony oxide having an average particle diameter in the range of 2 to 50 millimicrons (also known as nanometers) as a flame retardant dispersion (C1/L11-15) in a size that provides a stable dispersion of the particles and is below the light scattering size (C2/L22-L40).
As Oizumi is not limited to any specific examples of the average particle size for the synergist made of an inorganic material such as antimony oxide as a flame-retardant agent in the form of particles having an average particle size less than 1 micron such as in the range of 2 to 50 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Shimada and Yates above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable average particle size for the flame retardant, including an average particle size less than 1 micron such as in the range of 2 to 50 nm in the device of Oizumi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the selection would allow for a homogenous dispersion of the flame retardant within the polymer for maximum effectiveness of the flame retardant, as set forth above.
Regarding claim 50, modified Oizumi discloses all the claim limitations as set forth above and further discloses the multilayer coating is a film, sheet, or laminate arrangement provided for application to the substrate (as set forth above).
Regarding claim 51, modified Oizumi discloses all the claim limitations as set forth above and further discloses the fluoropolymer or chlorofluoropolymer comprises ethylene tetrafluoroethylene, ethylene chlorotrifluoroethylene, polyvinylidinefluoride, polyvinylfluoride, fluorinated ethylene propylene, perfluoralkoxy, polychlorotrifluoroethylene, polyvinyl chloride, polyvinylidine chloride, tetrafluoroethylene- hexafluoropropylene-vinylidene fluoride terpolymer, fluoroethylene vinyl ether, copolymers and terpolymers of vinylidene fluoride with any of hexafluoropropylene, tetrafluoroethylene, chlorotrifluoroethylene, or any combination of any two or more thereof (as set forth above).
Regarding claim 52, modified Oizumi discloses all the claim limitations as set forth above. While the reference does not expressly disclose the average particle size is from about 5 to 300 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 53, modified Oizumi discloses all the claim limitations as set forth above.
While modified Oizumi does not expressly disclose the coating transmits at least about 70, 80, or 85 % of the total incident radiation in the wavelength range from about 400 to 900nm or 400 to 700nm, the reference discloses the weather resistant layer has a solar transmittance no less than 85% ([0072]) and the encapsulation layer can be selected from EVA having a thickness of at least 30 microns ([0062]), such that the instant specification discloses the multilayer coating to comprise a fluoropolymer such as ETFE and PVF ([0289]) having a thickness of 5 microns to 10 mm ([0300]) and a thermoplastic layer such as EVA ([0293] and [0295]) having a thickness of 5 microns to 10 mm ([0301]).  Therefore, as the multilayer coating of modified Oizumi is substantially the same as the multilayer coating recited in claim 1, it will, inherently, display the recited property of transmitting at least about 70, 80, or 85 % of the total incident radiation in the wavelength range of about 400-900nm or 400-700nm.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi et al. (US 2012/0305079) in view of Shimada et al. (US 2013/0161064) and Yates et al. (US 3,766,065), as applied to claim 1 above, and further in view of Teixeira Pires et al. (US 2007/0149659).
Regarding claim 10, modified Oizumi discloses all the claim limitations as set forth above, but the reference does not expressly disclose the synergist is present in an amount from about 0.1 % to about 30% by weight of the at least one other carrier or polymer layer.
Teixeira Pires discloses it is well known in the art before the effective filing date of the claimed invention to incorporate the flame retardant between 1 % and 30 % weight within a thermoplastic polymer layer ([0009] and [0011]) as it cannot be dispersed as well when it is over 25% by weight ([0078]).
As modified Oizumi is not limited to any specific examples of the % by weight of the amount of the synergist to be included in the at least one other carrier or polymer layer and as the amount of less than 30% by weight and preferably less than 25% by weight was well known in the art before the effective filing date of the claimed invention, as evidenced by Teixeira Pires above, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have selected any suitable amount by weight for the flame retardant, including a weight between 1 and 25 weight % in the device of modified Oizumi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the selection would allow for a homogenous dispersion of the flame retardant within the polymer for maximum effectiveness of the flame retardant, as set forth above.
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive.
Applicant argues that Oizumi does not teach or suggest the multilayer coating further comprises one or more additional polymer layer that inhibits or prevents degradation or corrosion of the substrate by the synergist provided intermediate to the at least one other carrier or polymer layer and the substrate because the reference has not provided any examples or embodiments of the stacks of different material layers described and does not provide an incentive for a person having ordinary skill in the art to provide such a layer.
However, the instant application states in paragraph [0319] the “bottom layer” can be DNP Z68 solar encapsulant that is 20 microns thick, where “DNP Z68 solar encapsulant” is a polyolefin material (see dnp solar material information provided). It is noted that Oizumi discloses encapsulation layer 12 can be selected from polyolefin resins ([0062]), where Oizumi further discloses in paragraph [0067] that there is a concern of organic flame-retardant materials damage solar cell substrates adjacent to the encapsulation layer comprising flame retardant material, such that one of ordinary skill in the art would be motivated to incorporate additional layers of encapsulant in terms of a “stack” of different material layers as described by Oizumi in order to ensure the flame-retardant material does not degrade the solar cell substrate by coming in contact with the solar cell substrate. Additionally, Oizumi discloses the encapsulation layer 12 to have a thickness of between 30 microns and 800 microns, such that it would provide sufficient physical barrier between the substrate and the synergist as claimed. Therefore, the argument was not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721